Exhibit 10.1

 

FOURTH TEMPORARY WAIVER AGREEMENT (this “Agreement”), dated as of September 30,
2009, to the Fourth Amended and Restated Credit Agreement dated as of
January 31, 2005 (as heretofore amended, supplemented or otherwise modified, the
“Credit Agreement”), among ACCURIDE CORPORATION, a Delaware corporation (the
“U.S. Borrower”), ACCURIDE CANADA INC., a corporation organized and existing
under the law of the Province of Ontario (the “Canadian Borrower”, and, together
with the U.S. Borrower, the “Borrowers”), the banks, financial institutions and
other institutional lenders party thereto (collectively, the “Lenders”) and
DEUTSCHE BANK TRUST COMPANY AMERICAS, as administrative agent for the Lenders
(in such capacity as successor to Citicorp USA, Inc., the “Administrative
Agent”), is entered into by and among the Borrowers, the other Loan Parties and
the Lenders.

 

W I T N E S S E T H :

 

A.            WHEREAS, THE BORROWERS, THE LENDERS, AND THE ADMINISTRATIVE AGENT
ARE PARTIES TO THE CREDIT AGREEMENT;

 

B.            WHEREAS, PURSUANT TO THE CREDIT AGREEMENT, THE LENDERS HAVE MADE
CERTAIN LOANS TO THE BORROWERS;

 

C.            WHEREAS, AS A RESULT OF THE THEN LIKELY OCCURRENCE OF CERTAIN
EVENTS OF DEFAULT UNDER THE CREDIT AGREEMENT, CITICORP USA, INC., AS
ADMINISTRATIVE AGENT AT SUCH TIME, AND THE LENDERS ENTERED INTO THAT CERTAIN
TEMPORARY WAIVER AGREEMENT (THE “FIRST TEMPORARY WAIVER AGREEMENT”), DATED AS OF
JULY 1, 2009, WHEREBY THE LENDERS AGREED TO TEMPORARILY WAIVE THE SCHEDULED
DEFAULTS UNTIL THE TEMPORARY WAIVER TERMINATION DATE AS SO DEFINED THEREIN
(HEREINAFTER DEFINED AS THE “FIRST TEMPORARY WAIVER TERMINATION DATE”);

 

D.            WHEREAS, AS A RESULT OF THE THEN LIKELY OCCURRENCE AND/OR
CONTINUATION OF CERTAIN EVENTS OF DEFAULT AFTER THE FIRST TEMPORARY WAIVER
TERMINATION DATE, UNDER THE CREDIT AGREEMENT, CITICORP USA, INC., AS
ADMINISTRATIVE AGENT AT SUCH TIME, AND THE LENDERS ENTERED INTO THAT CERTAIN
SECOND TEMPORARY WAIVER AGREEMENT  (THE “SECOND TEMPORARY WAVIER AGREEMENT”),
DATED AS AUGUST 14, 2009, WHEREBY THE LENDERS AGREED TO EXTEND THE TEMPORARY
WAIVER OF THE SCHEDULED DEFAULTS AND TEMPORARILY WAIVE THE ADDITIONAL DEFAULT
UNTIL THE SECOND TEMPORARY WAIVER TERMINATION DATE;

 

E.             WHEREAS, AS A RESULT OF THE THEN LIKELY OCCURRENCE AND/OR
CONTINUATION OF CERTAIN EVENTS OF DEFAULT AFTER THE SECOND TEMPORARY WAIVER
TERMINATION DATE, UNDER THE CREDIT AGREEMENT, THE ADMINISTRATIVE AGENT AND THE
LENDERS ENTERED INTO THAT CERTAIN THIRD TEMPORARY WAIVER AGREEMENT  (THE “THIRD
TEMPORARY WAVIER AGREEMENT”), DATED AS SEPTEMBER 15, 2009, WHEREBY THE LENDERS
AGREED TO EXTEND THE TEMPORARY WAIVER OF THE SCHEDULED DEFAULTS AND THE
ADDITIONAL DEFAULT AND TEMPORARILY WAIVE THE TECHNICAL DEFAULT UNTIL THE THIRD
TEMPORARY WAIVER TERMINATION DATE;

 

F.             WHEREAS, THE ADMINISTRATIVE AGENT AND THE LENDERS WILL, IF THE
SCHEDULED DEFAULTS, THE ADDITIONAL DEFAULT OR THE TECHNICAL DEFAULT OCCUR(S) AND
REMAIN(S) CONTINUING AS A RESULT OF THE THIRD TEMPORARY WAIVER TERMINATION DATE
OCCURRING, BE ENTITLED TO

 

--------------------------------------------------------------------------------


 

EXERCISE ALL OF THEIR RIGHTS AND REMEDIES UNDER THE CREDIT AGREEMENT, THE OTHER
LOAN DOCUMENTS AND APPLICABLE LAW (SUCH RIGHTS, REMEDIES AND ACTIONS,
COLLECTIVELY, “ENFORCEMENT ACTIONS”), INCLUDING WITHOUT LIMITATION, TO DECLARE
TO BE IMMEDIATELY DUE AND PAYABLE THE OUTSTANDING PRINCIPAL OF THE ADVANCES, ALL
ACCRUED INTEREST THEREON AND ALL FEES AND OTHER OBLIGATIONS OWING TO THE
ADMINISTRATIVE AGENT AND THE LENDERS UNDER THE CREDIT AGREEMENT AND THE OTHER
LOAN DOCUMENTS;

 

G.            WHEREAS, CERTAIN LENDERS IDENTIFIED TO THE U.S. BORROWER HAVE
FORMED A STEERING COMMITTEE (THE “STEERING COMMITTEE”), PROVIDED THAT MEMBERS OF
THE STEERING COMMITTEE SHALL NOT ASSUME ANY ADDITIONAL DUTIES OR OBLIGATIONS AS
A RESULT OF BEING ON THE STEERING COMMITTEE;

 

H.            WHEREAS, EACH BORROWER ACKNOWLEDGES AND AGREES THAT IT SHALL
CONTINUE TO NOT REQUEST ANY ADVANCES, LETTERS OF CREDIT OR OTHER EXTENSIONS OF
CREDIT UNDER THE CREDIT AGREEMENT DURING THE FOURTH TEMPORARY WAIVER PERIOD (AS
DEFINED BELOW), EXCEPT AS CONTEMPLATED IN SECTION 4.7 HEREOF;

 

I.              WHEREAS, THE BORROWERS HAVE REQUESTED THAT THE LENDERS AGREE TO
EXTEND THE TEMPORARY WAIVER OF THE SCHEDULED DEFAULTS, THE ADDITIONAL DEFAULT
AND THE TECHNICAL DEFAULT THROUGH THE FOURTH TEMPORARY WAIVER TERMINATION DATE
(AS DEFINED BELOW) IN ORDER TO AFFORD THE BORROWERS AN OPPORTUNITY TO PROPOSE AN
AMENDMENT TO OR RESTRUCTURING OF ITS OBLIGATIONS UNDER THE CREDIT AGREEMENT AND
THE OTHER LOAN DOCUMENTS THAT IS ACCEPTABLE TO THE LENDERS (IN THEIR SOLE
DISCRETION); AND

 

J.             WHEREAS, THE LENDERS HAVE AGREED TO SUCH REQUEST, SUBJECT TO THE
TERMS AND PROVISIONS SET FORTH IN THIS AGREEMENT, AND WITHOUT ANY ADVANCE
UNDERSTANDING OR AGREEMENT BY THE LENDERS TO CONSENT TO ANY PROPOSED AMENDMENT
TO OR RESTRUCTURING OF THE CREDIT AGREEMENT OR THE CONSUMMATION OF ANY
TRANSACTION FOR WHICH CONSENT OR WAIVER WOULD BE REQUIRED UNDER THE CREDIT
AGREEMENT OR THE OTHER LOAN DOCUMENTS.

 

NOW, THEREFORE, in consideration of the premises herein contained and for other
good and valuable consideration, the sufficiency and receipt of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.           Definitions.Capitalized terms used herein (including in the
recitals) but not defined herein have the meanings assigned to them in the
Credit Agreement, the First Temporary Waiver Agreement, the Second Temporary
Waiver Agreement or the Third Temporary Waiver Agreement (as applicable).

 

SECTION 2.           Acknowledgements.


 


2.1.          AMOUNT OF OBLIGATIONS.


 

Each Loan Party acknowledges and agrees that (a) as of 5:00 pm New York time on
the date hereof, the Obligations include, without limitation, the amounts set
forth on Schedule 1 attached hereto on account of the outstanding unpaid amount
of principal of, accrued and unpaid interest on, and fees and commissions
related to, the Advances and (b) such Loan Party is truly and justly indebted to
the Lenders and the Administrative Agent for, or has

 

2

--------------------------------------------------------------------------------


 

provided a guaranty for the benefit of the Lenders and the Administrative Agent
with respect to, the Obligations without defense, counterclaim or offset of any
kind, and such Loan Party ratifies and reaffirms the validity, enforceability
and binding nature of such Obligations.

 

2.2.          Events of Default.Each Loan Party (a)(i) acknowledges and agrees
that the Scheduled Defaults, the Additional Default and the Technical Default
would already have occurred and be continuing but for the Third Temporary Waiver
Agreement and the Senior Subordinated Notes Forbearance (as defined below),
continuing in full force and effect, and (ii) represents and warrants to the
Administrative Agent and the Lenders that no Default or Event of Default (other
than the Scheduled Defaults, the Additional Default and the Technical Default)
has occurred and continues to exist as of the Fourth Waiver Effective Date (as
defined below) and (b) absent the agreement of the Lenders to extend the
temporary waiver of the Scheduled Defaults, the Additional Default and the
Technical Default, as provided in this Agreement, the Administrative Agent and
the Lenders would be entitled, following the occurrence and during the
continuance of such Scheduled Defaults, Additional Default or Technical Default,
at any time to take any and all Enforcement Actions.

 


2.3.          COLLATERAL.


 

Each Loan Party ratifies and reaffirms the validity and enforceability (without
defense, counterclaim or offset of any kind) of the Liens granted to secure any
of the Obligations by such Loan Party to the Administrative Agent, for the
benefit of the Lenders, pursuant to the Collateral Documents to which such Loan
Party is a party.  Each Loan Party acknowledges and agrees that all such Liens
granted by such Loan Party shall continue to secure the Obligations from and
after the Fourth Waiver Effective Date.  Each Loan Party hereby represents and
warrants to the Administrative Agent and the Lenders that, pursuant to the
Collateral Documents to which such Loan Party is a party, the Obligations are
secured by Liens on all of such Loan Party’s assets to the extent required by
the Collateral Documents, and each Loan Party will, at the reasonable request of
the Administrative Agent or any of the Lenders, deliver to the requesting party
documents evidencing the validity and enforceability of such Liens.

 


2.4.          NOT AN ARRANGEMENT WITH CREDITORS.


 


EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT THIS DOCUMENT IS A TEMPORARY WAIVER
IN ACCORDANCE WITH THE TERMS HEREOF AND SHOULD NOT BE CONSTRUED AS AN
ARRANGEMENT BY ANY LOAN PARTY WITH ITS CREDITORS.


 

SECTION 3.           Temporary Waiver.


 


3.1.          FOURTH TEMPORARY WAIVER PERIOD.


 

Subject to the terms and conditions of this Agreement, the Lenders party hereto
agree to temporarily waive the Scheduled Defaults, the Additional Default and
the Technical Default during the period from and including the Fourth Waiver
Effective Date until the earliest to occur of (the date of such occurrence, the
“Fourth Temporary Waiver Termination Date”; and such period, the “Fourth
Temporary Waiver Period”) (a) 5:00 P.M. (New York City time) on October 5, 2009,
(b) the occurrence and continuance of an Event of Default that is not a
Scheduled Default, an Additional Default or a Technical Default, (c) the date of
payment of the

 

3

--------------------------------------------------------------------------------


 

interest payment due and owing on August 1, 2009 (the “Senior Subordinated Notes
Interest Payment”) to the holders under the U.S. Borrower’s 8½% Senior
Subordinated Notes due 2015 (the “Senior Subordinated Notes”), (d) the date of
delivery by the U.S. Borrower of a Senior Subordinated Notes Payment Notice (as
defined below) to the Administrative Agent and the Steering Committee, (e) the
occurrence of the “Forbearance Termination Date” under, and as defined in, that
certain Forbearance Agreement (the “Senior Subordinated Notes Forbearance”),
dated as of August 31, 2009, as heretofore amended, supplemented or otherwise
modified or extended, or superseded by a new agreement entered into on
substantially the same terms and otherwise in form and substance reasonably
satisfactory to the Administrative Agent, by and among certain holders of the
Senior Subordinated Notes, the U.S. Borrower, certain guarantors of the Senior
Subordinated Notes and The Bank of New York Mellon Trust Company (f/k/a The Bank
of New York Trust Company, N.A.), as trustee, (f) the date on which the holders
of the Senior Subordinated Notes shall exercise any rights or remedies available
under the Senior Subordinated Note Indenture or applicable law as a result of
the occurrence of any “Default” or “Event of Default” under, and as defined in,
the Senior Subordinated Note Indenture (whether in connection with the
Additional Default or otherwise), (g) any representation or warranty made by any
Loan Party in this Agreement proving to have been untrue, inaccurate or
incomplete in any material respect on or as of the date made or deemed made,
(h) failure of any Loan Party to perform, as and when required, any of their
respective covenants or other obligations set forth in this Agreement (it being
understood that time is of the essence for each such covenant and obligation),
including without limitation, any provision of Section 4 below and (i) any Loan
Party shall take any action to challenge (including without limitation, to
assert in writing any challenge to) the validity or enforceability of this
Agreement or any other Loan Document or any provision hereof or thereof.

 


3.2.          NO WAIVER; LIMITATION ON FOURTH TEMPORARY WAIVER.


 

Each Loan Party acknowledges and agrees that the Lenders are only agreeing to
temporarily waive the Scheduled Defaults, the Additional Default and the
Technical Default during the Fourth Temporary Waiver Period, and after the
Fourth Temporary Waiver Termination Date, if the Scheduled Defaults, the
Additional Default and/or the Technical Default have occurred and are
continuing, the temporary waiver provided herein shall automatically terminate
without any further action or notice by any party, and as a result, (a) the
waiver in this Agreement shall no longer constitute a waiver of the occurrence
or the continuance of any Event of Default which is a Scheduled Default, an
Additional Default or a Technical Default, and each such Event of Default that
occurs shall, after it occurs, continue to exist after the Fourth Temporary
Waiver Termination Date and (b) nothing contained in this Agreement shall be
construed to limit or affect the right of the Administrative Agent and the
Lenders to bring or maintain during the Fourth Temporary Waiver Period any
action to enforce or interpret any term or provision of this Agreement, or to
file or record instruments of public record (or take other action) to perfect or
further protect the perfection and/or priority of the liens and security
interests granted by the Loan Parties to the Administrative Agent and the
Lenders.  For the avoidance of doubt, during the Fourth Temporary Waiver Period,
the Loan Parties and their Subsidiaries may not take any action that would be
prohibited under any Loan Document during the occurrence of a Default or Event
of Default.

 


3.3.          ENFORCEMENT ACTIONS AFTER FOURTH TEMPORARY WAIVER PERIOD.

 

4

--------------------------------------------------------------------------------


 

Each Loan Party acknowledges and agrees that, on the Fourth Temporary Waiver
Termination Date, the agreement of the Lenders to temporarily waive the
Scheduled Defaults, the Additional Default and the Technical Default shall cease
and be of no further force or effect, and if any Scheduled Default, Additional
Default and/or Technical Default has occurred and is continuing at such time,
the Administrative Agent and the Lenders shall be entitled to immediately take
Enforcement Actions under the Credit Agreement, the other Loan Documents and
applicable law, all without further notice or demand, in respect of the
Scheduled Defaults, Additional Defaults and/or Technical Default (as
applicable), or any other Event of Default, then existing.

 

SECTION 4.           Agreements.


 

To induce the Lenders to enter into this Agreement and to temporarily waive the
Scheduled Defaults, the Additional Default and the Technical Default during the
Fourth Temporary Waiver Period, if the Scheduled Defaults, the Additional
Default and/or the Technical Default have occurred and are continuing, the
Borrowers, the other Loan Parties and the Lenders agree as follows:

 


4.1.          FINANCIAL ADVISOR.


 

The Administrative Agent or the Steering Committee shall, on behalf of the
Lenders, have the right to continue to retain or to cause its counsel to
continue to retain for its benefit a restructuring or financial advisor to
assist with the coordination and consummation of a potential amendment to or
restructuring of the Credit Agreement, and the U.S. Borrower shall be liable for
all costs and expenses incurred by the Administrative Agent or the Steering
Committee, as applicable, with respect to such restructuring or financial
advisor.  In connection with such retention, the U.S. Borrower shall maintain in
full force and effect the previously executed engagement-related agreement with
such restructuring or financial advisor, which includes an agreement by the U.S.
Borrower to be directly responsible for the fees of such restructuring or other
financial advisor, to pay such fees promptly upon being invoiced therefor and to
use its commercially reasonable efforts to cooperate, and to cause its own
advisors and its Subsidiaries to cooperate with such restructuring or other
financial advisor in the performance of its duties as an advisor in accordance
with such engagement-related agreement.

 


4.2.          MINIMUM LIQUIDITY.


 

From and after the Fourth Waiver Effective Date, the U.S. Borrower shall not,
directly or indirectly, at any time permit (a) Liquidity to be less than
$17,000,000 or (b) average Liquidity for five consecutive Business Days
(“Average Liquidity”) to be less than $19,000,000; provided, however, that
(i) Liquidity shall be calculated without giving effect to the unutilized amount
of Commitments of any Defaulting Lender and (ii) if (A) Liquidity at any time is
less than $17,000,000 but greater than $15,000,000 or (B) average Liquidity for
five consecutive Business Days is less than $19,000,000 but greater than
$17,000,000, such failure shall not constitute an Event of Default or a failure
to perform its obligations hereunder if such failure is consented to by the
Steering Committee within three Business Days after the occurrence of such
failure.  Upon any Responsible Officer of the U.S. Borrower becoming aware of
the failure to satisfy the requirement in clause (a) or (b) of the previous
sentence, the U.S. Borrower shall

 

5

--------------------------------------------------------------------------------


 

immediately notify the Administrative Agent and the Steering Committee of such
failure.  In addition, if at any time (x) Liquidity is less than $26,000,000 or
(y) Average Liquidity is less than $29,000,000, the U.S. Borrower shall, on each
Business Day thereafter, deliver to the Administrative Agent and the Steering
Committee a report setting forth the Liquidity at the end of the previous
Business Day and the Average Liquidity for the five consecutive Business Days
ending on such previous day, and such daily reporting shall continue until the
U.S. Borrower delivers to the Administrative Agent a report demonstrating that,
at the end of the previous Business Day, Liquidity is greater than $26,000,000
and Average Liquidity is greater than $29,000,000.

 


4.3.          WEEKLY CASH FLOW FORECASTS, ETC.


 

The U.S. Borrower shall continue to deliver to the Administrative Agent and the
Steering Committee, on Thursday (or the immediately succeeding Business Day if
Thursday is not a Business Day) of each week, (a) a 13-week cash flow forecast
in the form of such forecast delivered to the Steering Committee under the terms
of the Third Temporary Waiver Agreement or another form reasonably satisfactory
to the Steering Committee (the “13-Week Cash Flow Forecast”), (b) a
reconciliation of the cash balances of the U.S. Borrower and its Subsidiaries
between the amount shown on the U.S. Borrower’s general ledger for the prior
week and the amount maintained on deposit for such week by the U.S. Borrower and
its Subsidiaries with banks, (c) a variance report (i) showing on a line item
basis the percentage and dollar variance of actual cash disbursements and
revenues and cash receipts for the prior week from the amounts set forth for
such week in the most recent 13-Week Cash Flow Forecast and (ii) containing
explanations of material variances from such 13-Week Cash Flow Forecast, (d) a
certificate, in a form satisfactory to the Steering Committee, of a Responsible
Officer of the U.S. Borrower as to the calculation of Liquidity for the prior
week and attaching forth such calculations and (e) the weekly flash information
provided to the U.S. Borrower’s Board of Directors for such week.  Each delivery
of the 13-Week Cash Flow Forecast shall be deemed to be a representation by the
U.S. Borrower that such 13-Week Cash Flow Forecast has been prepared based upon
good faith estimates and assumptions that the U.S. Borrower believes were
reasonable at the time made (it being understood and agreed that such 13-Week
Cash Flow Forecast is not to be viewed as fact and that actual results during
the period or periods covered thereby may differ from such projected results).

 


4.4.          WEEKLY UPDATES.


 

If requested by the Administrative Agent or the Steering Committee, on Thursday
(or the immediately succeeding Business Day if Thursday is not a Business Day)
of each week, and on such other dates requested by the Steering Committee on
providing the U.S. Borrower with two (2) Business Days’ prior written notice,
during the Fourth Temporary Waiver Period, the U.S. Borrower shall provide the
Administrative Agent, the Steering Committee and their respective advisors with
an update (via a meeting or conference call with the U.S. Borrower’s management
and/or its advisors) on the weekly flash information provided to the Board of
Directors, the ongoing financial performance, operations and liquidity of the
U.S. Borrower and its Subsidiaries and the progress toward a proposal for an
amendment to or restructuring of the Obligations under the Credit Agreement and
the Senior Subordinated Notes.

 

6

--------------------------------------------------------------------------------


 


4.5.          ADDITIONAL INTEREST; FEES.


 

For each day during the Fourth Temporary Waiver Period, the Advances and all
outstanding Obligations shall accrue interest at a rate per annum equal to 2%
plus the rate otherwise applicable to such Advances pursuant to Section 2.07 of
the Credit Agreement, and such additional interest shall be paid monthly in
arrears on the last Business Day of each calendar month during the Fourth
Temporary Waiver Period and on the Fourth Temporary Waiver Termination Date.

 


4.6.          ACTIVITY DURING FOURTH TEMPORARY WAIVER PERIOD.


 

The U.S. Borrower shall not, and shall not permit any of its Subsidiaries to,
(a) incur any Indebtedness under Section 5.02(b)(iii)(A) or 5.02(b)(iii)(I) of
the Credit Agreement, other than PIK Advances, Letters of Credit issued, in the
sole discretion of the Issuing Bank, at the request of the U.S. Borrower for the
purpose of extending or replacing Letters of Credit in the ordinary course, and
up to $500,000 of Letter of Credit Advances resulting from draws under Letters
of Credit that are expiring, (b) make any Investments under
Section 5.02(e)(xiii) of the Credit Agreement or (c) sell or otherwise dispose
of any assets under Section 5.02(d)(ii) of the Credit Agreement.  In addition,
during the Fourth Temporary Waiver Period, no Borrower shall request, or seek to
enforce, the funding of any Advances by any Defaulting Lender or any successor
or assignee thereof.  Furthermore, during the Fourth Temporary Waiver Period,
the U.S. Borrower and its Subsidiaries may not take any action, except the
incurrence of Indebtedness permitted by clause (a) above, that would be
prohibited by the terms of the Credit Agreement or any other Loan Document at
any time while an Event of Default is in existence.

 


4.7.          FAS 159.


 

Notwithstanding any other provision contained herein or in any other Loan
Document, all terms of an accounting or financial nature used herein or in any
other Loan Document shall be construed, and all computations of amounts and
ratios referred to herein or in any other Loan Document shall be made at all
times hereafter, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of  any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein.

 


4.8.          CONVERSION OF ADVANCES.


 

Notwithstanding anything to the contrary in the Loan Documents, from and after
the Fourth Waiver Effective Date, (a) if, on any date, the per annum interest
rate applicable to Base Rate Advances is lower than the per annum interest rate
applicable to Eurodollar Rate Advances requested on such date and having an
Interest Period of one month, such Base Rate Advances shall, on the third
Business Day following such date, be converted into Eurodollar Rate Advances
having an Interest Period of one month, and (b) subject to clause (a) above, on
the last day of the then existing Interest Period therefor each Eurodollar Rate
Advance will, at the option of the applicable Borrower either continue as a
Eurodollar Rate Advance having an Interest Period of one month or Convert to a
Base Rate Advance, and (c) the obligation of the

 

7

--------------------------------------------------------------------------------


 

Lenders to Convert or continue Advances into Eurodollar Rate Advances having an
Interest Period of longer than one month shall be suspended.

 


4.9.          NOTICE OF PAYMENT OF INTEREST ON SENIOR SUBORDINATED NOTES.


 

The U.S. Borrower shall provide the Administrative Agent with at least five
(5) Business Days prior written notice (a “Senior Subordinated Notes Payment
Notice”) of its intention to make the Senior Subordinated Notes Interest
Payment.

 


4.10.        SENIOR SUBORDINATED NOTES FORBEARANCE; MOST FAVORED NATION
PROTECTION.


 


(A)           NO PROPERTY HAS BEEN PAID OR WILL BE PAYABLE TO THE HOLDERS OF THE
SENIOR SUBORDINATED NOTES IN CONNECTION WITH THE SENIOR SUBORDINATED NOTES
FORBEARANCE (OR ANY EXTENSION THEREOF) AND IF ANY CASH CONSIDERATION IS PAID TO
THE HOLDERS OF THE SENIOR SUBORDINATED NOTES IN CONNECTION WITH THE SENIOR
SUBORDINATED NOTES FORBEARANCE (OR ANY EXTENSION THEREOF) IN AN AMOUNT WHICH
EXCEEDS (IN PERCENTAGE TERMS) THE AGGREGATE AMOUNT OF THE FEE PAYABLE TO LENDERS
THAT CONSENTED TO THE TERMS OF THIS AGREEMENT, AN AMOUNT EQUAL TO SUCH
DIFFERENCE SHALL BE PAID AS A FEE PRO RATA TO SUCH LENDERS.


 


(B)           IF THE TERMS OF ANY AMENDMENT, WAIVER OR FORBEARANCE (INCLUDING
THE SENIOR SUBORDINATED NOTES FORBEARANCE OR ANY EXTENSION THEREOF) IMPOSES ANY
MORE ONEROUS RESTRICTION OR COVENANT ON  THE U.S. BORROWER OR ANY OF ITS
SUBSIDIARIES UNDER OR IN RESPECT OF THE SENIOR SUBORDINATED NOTES (EACH AN
“ADDITIONAL RESTRICTION”) THEN:


 

(I)            THE U.S. BORROWER SHALL, AND WILL CAUSE EACH OF THE OTHER LOAN
PARTIES TO, ENTER INTO SUCH DOCUMENTATION AS THE ADMINISTRATIVE AGENT MAY
REQUIRE IN ORDER TO MODIFY THE TERMS OF THIS AGREEMENT AND EACH OTHER LOAN
DOCUMENT IN ORDER TO GIVE EFFECT TO AN OBLIGATION ON THE PART OF THE U.S.
BORROWER OR SUCH OTHER LOAN PARTY TO COMPLY WITH THE TERMS OF ANY SUCH
ADDITIONAL RESTRICTION; AND

 

(II)           FROM AND WITH EFFECT FROM THE DATE OF IMPOSITION OF SUCH
ADDITIONAL RESTRICTION, AUTOMATICALLY AND WITHOUT THE NEED FOR ANY FURTHER
ACTION BY OR ON THE PART OF THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY LOAN
PARTY AND NOTWITHSTANDING THE OCCURRENCE OF ANY EVENT OF DEFAULT UNDER
SECTION 7.01 OF THE CREDIT AGREEMENT WITH RESPECT TO ANY LOAN PARTY, THE U.S.
BORROWER OR THE APPLICABLE LOAN PARTY SHALL BE OBLIGED TO COMPLY WITH THE TERMS
OF SUCH ADDITIONAL RESTRICTION AS IF IT HAD BEEN DULY INCORPORATED AS AN
OBLIGATION IN THE LOAN DOCUMENTS.

 

SECTION 5.           Conditions Precedent.


 

This Agreement shall become effective as of the date first set forth above (the
“Fourth Waiver Effective Date”) following the date on which all of the following
conditions have been satisfied or waived:


 


(A)           EXECUTION AND DELIVERY.  THE BORROWERS, EACH OTHER LOAN PARTY AND
LENDERS CONSTITUTING THE MAJORITY LENDERS SHALL HAVE DULY EXECUTED COUNTERPARTS
OF THIS AGREEMENT (WHETHER THE SAME OR DIFFERENT COUNTERPARTS) AND SHALL HAVE
DELIVERED (INCLUDING BY WAY OF FACSIMILE OR OTHER ELECTRONIC (I.E., “PDF”)
TRANSMISSION) THE SAME TO

 

8

--------------------------------------------------------------------------------


 


WHITE & CASE LLP, 1155 AVENUE OF THE AMERICAS, NEW YORK, NY 10036, ATTENTION: PO
SAIDI (FACSIMILE NUMBER: 212-354-8113 / E-MAIL ADDRESS: PSAIDI@WHITECASE.COM) BY
3:00 P.M., NEW YORK CITY TIME, ON WEDNESDAY, SEPTEMBER 30, 2009.


 


(B)           NO DEFAULT.  AFTER GIVING EFFECT TO THIS AGREEMENT, THERE SHALL BE
NO DEFAULT OR EVENT OF DEFAULT.


 


(C)           FEES AND EXPENSES.  THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED
ALL INVOICED FEES AND ACCRUED EXPENSES OF THE ADMINISTRATIVE AGENT AND THE
STEERING COMMITTEE REQUIRED TO BE PAID BY THE BORROWERS, INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES AND EXPENSES OF LEGAL COUNSEL TO THE
ADMINISTRATIVE AGENT AND THE STEERING COMMITTEE AND THE REASONABLE FEES AND
EXPENSES OF ANY FINANCIAL ADVISER APPOINTED AND RETAINED UNDER SECTION 4.1
(FINANCIAL ADVISOR).


 


(D)           SENIOR SUBORDINATED NOTES FORBEARANCE.  THE HOLDERS OF THE SENIOR
SUBORDINATED NOTES (I) SHALL HAVE WAIVED THE REQUIREMENTS OF SECTION 4.1 OF THE
SENIOR SUBORDINATED NOTES FORBEARANCE OR SHALL HAVE EXTENDED THE DEADLINE FOR
SUCH REQUIREMENTS TO 5:00 P.M., NEW YORK CITY TIME, ON OCTOBER 5, 2009, AND SUCH
WAIVER OR EXTENSION SHALL BE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
THE ADMINISTRATIVE AGENT AND THE STEERING COMMITTEE AND (II) SHALL HAVE EXTENDED
THE “FORBEARANCE TERMINATION DATE” AS SUCH TERM IS DEFINED IN THE SENIOR
SUBORDINATED NOTES FORBEARANCE TO 5.00 P.M. NEW YORK CITY TIME, ON OCTOBER 5,
2009.


 

SECTION 6.           Representations and Warranties.


 

In order to induce the Lenders to enter into this Agreement, the Borrowers and
the other Loan Parties hereby represent and warrant to the Lenders that:

 


(A)           THIS AGREEMENT HAS BEEN DULY AUTHORIZED BY ALL NECESSARY ACTION OF
SUCH ENTITY, DULY EXECUTED AND DELIVERED BY SUCH ENTITY AND CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF THE BORROWERS AND EACH LOAN PARTY, AS
APPLICABLE, ENFORCEABLE AGAINST EACH SUCH ENTITY RESPECTIVELY IN ACCORDANCE WITH
ITS TERMS, SUBJECT TO APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND SUBJECT TO
GENERAL PRINCIPLES OF EQUITY, REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING
IN EQUITY OR AT LAW;


 


(B)           ALL OF THE REPRESENTATIONS AND WARRANTIES OF EACH LOAN PARTY
CONTAINED IN THE CREDIT AGREEMENT OR THE OTHER LOAN DOCUMENTS ARE TRUE AND
CORRECT IN ALL MATERIAL RESPECTS ON THE FOURTH WAIVER EFFECTIVE DATE (EXCEPT
WITH RESPECT TO OR AS MAY BE AFFECTED BY THE SCHEDULED DEFAULTS, THE ADDITIONAL
DEFAULT AND/OR THE TECHNICAL DEFAULT), WITH THE SAME EFFECT AS THOUGH SUCH
REPRESENTATIONS AND WARRANTIES HAD BEEN MADE ON AND AS OF THE FOURTH WAIVER
EFFECTIVE DATE (IT BEING UNDERSTOOD THAT ANY REPRESENTATION OR WARRANTY MADE AS
OF A SPECIFIC DATE SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS AS OF SUCH
SPECIFIC DATE);


 


(C)           THE BORROWERS HAVE PROVIDED ALL INFORMATION REQUIRED TO BE
PROVIDED, AND HAVE TAKEN ALL ACTIONS REQUIRED TO BE TAKEN, PURSUANT TO
SECTION 4.2 OF THE THIRD

 

9

--------------------------------------------------------------------------------


 


TEMPORARY WAIVER AGREEMENT, AND ALL SUCH INFORMATION PROVIDED REMAINS TRUE AND
CORRECT AS OF THE FOURTH WAIVER EFFECTIVE DATE.


 

SECTION 7.           Credit Agreement.


 

Except as expressly set forth herein, this Agreement (a) shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of the Lenders, the Administrative Agent, or the
Borrowers under the Credit Agreement or any other Loan Document and (b) shall
not alter, modify, amend or in any way affect any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document, all of which are ratified and affirmed in all respects and
shall continue in full force and effect.  Nothing herein shall be deemed to
entitle the Borrowers to a consent to, or a waiver, amendment, modification or
other change of, any of the terms, conditions, obligations, covenants or
agreements contained in the Credit Agreement or any other Loan Document in
similar or different circumstances.  After the date hereof, any reference in the
Loan Documents to the Credit Agreement shall mean the Credit Agreement as
modified hereby.

 

SECTION 8.           Consent of Loan Parties.


 

Each of the Loan Parties hereby consents to this Agreement.  Each of the parties
hereto agrees that this Agreement shall constitute a Loan Document.

 

SECTION 9.           Release.


 

In further consideration of the execution by the Administrative Agent and the
Lenders of this Agreement, each Borrower for itself and on behalf of its
successors, assigns, Subsidiaries and Affiliates (the “Releasing Parties”),
hereby forever releases the Administrative Agent and the Lender Parties (other
than any Defaulting Lender) and their successors, assigns, parents,
Subsidiaries, Affiliates, officers, employees, directors, agents and attorneys
(collectively, the “Released Parties”) from any and all debts, claims, demands,
liabilities, responsibilities, disputes, causes, damages, actions and causes of
action (whether at law or in equity) and obligations of every nature whatsoever,
whether liquidated or unliquidated, known or unknown, matured or unmatured,
fixed or contingent, that any Releasing Party may have against the Released
Parties that arise from or relate to any actions which the Released Parties may
have taken or omitted to take prior to the date hereof, in each case with
respect to, arising out of, or related to the Obligations, any Collateral, the
Credit Agreement, any other Loan Document and any third parties liable in whole
or in part for the Obligations (the “Released Matters”). Each Releasing Party
acknowledges that the agreements in this Section 9 are intended to be in full
satisfaction of all or any alleged injuries or damages arising in connection
with the Released Matters and constitute a complete waiver of any right of
setoff or recoupment, counterclaim or defense of any nature whatsoever which
arose prior to the Fourth Waiver Effective Date to payment or performance of the
Obligations.  Each Releasing Party represents and warrants that it has no
knowledge of any claim by it against the Released Parties or of any facts, or
acts or omissions of the Released Parties which on the date hereof would be the
basis of a claim by the Releasing Parties against the Released Parties which is
not released hereby.  Each Releasing Party represents and warrants that it has
not purported to transfer, assign, pledge or otherwise convey any of its right,
title or interest in any Released Matter to any other person or entity and

 

10

--------------------------------------------------------------------------------


 

that the foregoing constitutes a full and complete release of all Released
Matters.  The Releasing Parties have granted this release freely, and
voluntarily and without duress.

 

SECTION 10.         GOVERNING LAW.


 

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

SECTION 11.         Successors and Assigns.


 

This Agreement shall be binding upon and inure to the benefit of the Borrowers,
the other Loan Parties, the Administrative Agent and the Lenders, and each of
their respective successors and permitted assigns, and shall not inure to the
benefit of any third parties.  The execution and delivery of this Agreement by
any Lender prior to the Fourth Waiver Effective Date shall be binding upon its
successors and permitted assigns and shall be effective as to any Advances or
Commitments assigned to it after such execution and delivery.

 

SECTION 12.         Counterparts.


 

This Agreement may be executed by the parties hereto in any number of separate
counterparts (including facsimiled or electronic-mailed counterparts, and such
facsimile or electronic mail signatures shall be deemed to be the same as
original signatures), each of which shall be deemed to be an original, and all
of which taken together shall be deemed to constitute one and the same
instrument.

 

SECTION 13.         Headings.


 

The Section headings used herein are for convenience of reference only, are not
part of this Agreement and are not to affect the construction of, or to be taken
into consideration in interpreting, this Agreement.

 

*     *     *

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date first written
above.

 

 

ACCURIDE CORPORATION

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Vice President – General Counsel

 

 

 

 

 

ACCURIDE CANADA INC.

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Assistant Secretary

 

--------------------------------------------------------------------------------


 

 

ACCURIDE CUYAHOGA FALLS, INC.

 

ACCURIDE DISTRIBUTING, LLC

 

ACCURIDE EMI, LLC

 

AOT INC.

 

ERIE LAND HOLDING, INC.

 

BOSTROM HOLDINGS, INC.

 

BOSTROM SEATING, INC.

 

BOSTROM SPECIALTY SEATING, INC.

 

BRILLION IRON WORKS, INC.

 

FABCO AUTOMOTIVE CORPORATION

 

GUNITE CORPORATION

 

IMPERIAL GROUP HOLDING CORP. - 1

 

IMPERIAL GROUP HOLDING CORP. - 2

 

JAII MANAGEMENT COMPANY

 

TRANSPORTATION TECHNOLOGIES INDUSTRIES, INC.

 

TRUCK COMPONENTS INC.,

 

each as a Loan Party

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Secretary

 

 

 

 

 

ACCURIDE ERIE L.P.,

 

as a Loan Party

 

 

 

By: AKW GENERAL PARTNER L.L.C.,

 

as General Partner

 

 

 

By: ACCURIDE CORPORATION,

 

as Sole Member

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Vice President – General Counsel

 

--------------------------------------------------------------------------------


 

 

ACCURIDE HENDERSON LIMITED LIABILITY COMPANY

 

AKW GENERAL PARTNER L.L.C.,

 

each as a Loan Party

 

 

 

By: ACCURIDE CORPORATION,

 

as Sole Member

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Vice President – General Counsel

 

 

 

IMPERIAL GROUP, L.P.,

 

as a Loan Party

 

 

 

By: IMPERIAL GROUP HOLDING CORP. - 1,

 

its General Partner

 

 

 

 

 

By:

/s/ Stephen A. Martin

 

 

Name: Stephen A. Martin

 

 

Title: Secretary:

 

--------------------------------------------------------------------------------